EXHIBIT 10.2

 
RESTRICTED STOCK AWARD AND NON-COMPETITION AGREEMENT
(EMPLOYEE GRANT)
To:
Date of Grant:
Number of Restricted Shares:
 
   

THIS RESTRICTED STOCK AWARD AND NON-COMPETITION AGREEMENT (this “Agreement”) is
entered into between Perficient, Inc., a Delaware corporation (the
“Corporation”), and _______________ (“Employee”) effective the later of the date
this Agreement is signed by the Corporation, and the date it is signed by
Employee, as indicated below.
WITNESSETH:
WHEREAS, Employee is employed by the Corporation or a Subsidiary or desires to
be employed by the Corporation or a Subsidiary and desires to have access to
Confidential Information (defined below);
WHEREAS, pursuant to the Second Amended and Restated Perficient, Inc. 2012 Long
Term Incentive Plan (the “Plan”), the Corporation has elected to grant Employee
an opportunity to receive the aggregate number of Restricted Shares of the
Corporation’s authorized Common Stock listed above (the “Award”), subject to the
terms and conditions set forth in this Agreement and the Plan;
WHEREAS, Employee is willing and desires to receive the Award pursuant to and
upon the terms and conditions set out in this Agreement and the Plan and
acknowledges receipt of Confidential Information in consideration and exchange
for Employee’s agreement to maintain confidentiality and not compete with the
Corporation or its Subsidiaries as set out in this Agreement;
WHEREAS, a condition to Employee’s receipt of the Award, and Employee’s receipt
of Confidential Information (which Employee acknowledges receiving), is
Employee’s execution and delivery of this Agreement to the Corporation and in
particular Employee’s agreement to comply with and abide by the restrictions on
competition and solicitation of employees and customers set out in this
Agreement;
NOW, THEREFORE, in consideration of the matters referenced above, and in order
for Employee to receive the Award (and to induce the Corporation to grant the
Award), and to receive access to Confidential Information, the parties agree as
follows:


1. Applicability of the Plan; Other Agreements.
(a) This Award is granted pursuant to the Plan, a copy of which has been made
available to Employee and shall be deemed a part of this Agreement as if fully
set forth herein.  If any provision of this Agreement (other than the provisions
of Paragraphs 15-17 conflicts with the expressly applicable terms of the Plan,
the provisions of the Plan shall control and, if necessary, the applicable
provisions of the Agreement shall be deemed to be amended to comply with the
terms of the Plan.
1

--------------------------------------------------------------------------------

(b) This Agreement sets forth the terms of the agreement between Employee and
the Corporation with respect to the Restricted Shares.  By accepting this
Agreement, Employee agrees to be bound by all of the terms hereof.
(c) This Agreement is in addition to and not in lieu of, and does not supersede,
cancel or replace, any agreement regarding confidentiality, intellectual
property, non-competition, or non-solicitation or non-recruitment of customers,
consultants or employees previously or subsequently signed by Employee. 
Likewise, this Agreement does not alter or amend the terms of any existing
agreement between the Corporation and Employee concerning employment, except
that such agreement shall not operate to preclude the enforcement, or cancel,
the terms of this Agreement, and this Agreement shall be enforceable independent
of any such agreement.  In case of any conflict between the terms of this
Agreement, and the terms of any such agreement concerning employment, the terms
of agreement concerning employment shall not operate to cancel, supersede or
preclude the enforcement of the terms of this Agreement. The terms of any other
such agreement shall be construed and enforced without reference to this
Agreement unless such other agreement references this Agreement specifically or
generally.
2. Definitions.  Capitalized terms used herein but not defined herein shall have
the meanings set forth in the Plan. In addition to terms defined elsewhere in
this Agreement, the following terms have the meanings set forth below:
(a)  “Board of Directors” means the board of directors of the Corporation.
(b) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in the State of Missouri are authorized or obligated
by law or executive order to close.
(c)  “Committee” means the Compensation Committee of the Board of Directors.
(d) “Common Stock” means the authorized common stock of the Corporation, par
value $0.001 per share, as described in the Corporation’s Certificate of
Incorporation, as amended from time to time.
(e) “Competing Business” means any person or entity that offers, markets,
provides or is demonstrably planning to offer, market or provide any Competitive
Products or Services.
(f) “Competitive Duties” means duties on behalf of a Competing Business that
relate to Competitive Products or Services in any way and:  (i) are
substantially similar to the duties the Employee performed or hereafter
performed for the Corporation or its Subsidiaries; (ii) involve management (in
any capacity), operation, advice or control of a Competing Business; (iii) are
performed in the capacity of a director, officer, general partner, manager or
executive of a Competing Business and relate to Competitive Products or
Services; or (iv) involve the sale or marketing of any Competitive Products or
Services.
2

--------------------------------------------------------------------------------

(g) “Competitive Products or Services” means any products or services that are
of a type or nature that are an alternative to, the same, as similar to any of
the products or services being offered, sold, provided, marketed, or actively
developed (as evidenced by internal company documents and records of the
Corporation or its Subsidiaries) by the Corporation or any of its Subsidiaries
as of the date hereof or as of the date of the termination of Employee’s
employment with the Corporation or one of its Subsidiaries for any or no reason
(or, if applicable, as of the time prior thereto when Employee seeks to engage
in any activity prohibited by this Agreement).
(h) “Confidentiality Agreement” means the Corporation’s Confidentiality and
Intellectual Property Assignment Agreement, Confidentiality, Restrictive
Covenant and Inventions Agreement, or any successor agreements therefor.
(i)  “Covered Client” means (i) any business partner, client or customer of the
Corporation or a Subsidiary with whom Employee (or someone under Employee’s
management) had contact (or learned Confidential Information about) (whether in
person, by phone, by e-mail, or otherwise) as an employee of the Corporation or
a Subsidiary during the last twelve (12) months of Employee’s employment (or, if
applicable, as of the time prior thereto when Employee seeks to engage in any
activity prohibited by this Agreement); and (ii) any of the Corporation’s
clients or Prospective Clients about whom Employee had any Confidential
Information during the last twelve (12) months of Employee’s employment (or, if
applicable, as of the time prior thereto when Employee seeks to engage in any
activity prohibited by this Agreement).
(j) “Date of Grant” means the date designated as such at the beginning of this
Agreement.
(k)  “Fair Market Value” means with respect to a share of Common Stock, the last
reported sale price of such share on the date of determination, or on the most
recent date on which such share is traded prior to that date, as reported on the
NASDAQ Global Select Market.
(l) “NASDAQ” means the National Association of Securities Dealers Automated
Quotations.
(m) “Prospective Client” means any identified person, entity, or business
concern that, as of the date hereof or as of the date of the termination of
Employee’s employment for any or no reason (or, if applicable, as of the time
prior thereto when Employee seeks to engage in any activity prohibited by this
Agreement):  (i) the Corporation has spent time and resources courting or
developing as a potential user of the Corporation’s or its Subsidiary’s
Competitive Products or Services as evidenced by internal company documents and
records (including e-mail); or (ii) has entered into specific discussions with
the Corporation regarding the Corporation or any Subsidiary potentially
providing its services or products to the person, entity, or business concern.
3

--------------------------------------------------------------------------------

(n)  “Restricted Area” means any metropolitan area or geographic market: (i) in
which the Corporation or its Subsidiaries provided, offered to provide or
marketed any products or services or conducted any  portion of its business at
any time during the later of the last two years or during the Employee’s
employment with the Corporation or its Subsidiaries; and/or (ii) in which the
Corporation and/or its Subsidiaries are conducting business, or providing or
marketing any product or service or actively pursuing a material amount of
business at any time during the later of the last two years or during the
Employee’s employment with the Corporation and/or its Subsidiaries as evidenced
by definite and demonstrable actions by the Corporation or any such Subsidiary
with respect to the area (e.g., contacting Covered Clients or Prospective
Clients to solicit material business opportunities, contacting suppliers or
vendors regarding material business opportunities, actively conducting
feasibility research of the area, etc.).
(o) “Restricted Shares” means the shares of Stock subject to the restrictions
specified in Paragraph 5 of this Agreement.
(p)  “Service” means Employee’s performance of services for the Corporation or a
Subsidiary in the capacity of an Employee, a non-employee member of the Board of
Directors or a consultant or independent advisor.  If Employee is on bona-fide
leave of absence under the Family and Medical Leave Act of 1993, as amended,
Employee will still be considered to be in Service to the Corporation or its
Subsidiary.
(q) “Stock” means Common Stock, or any other securities that are substituted for
Common Stock as provided in this Agreement.
(r) “Subsidiary” means any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
3. Issuance of Restricted Shares.  Evidence of the issuance of the Restricted
Shares pursuant to this Agreement may be accomplished in such manner as the
Corporation or its authorized representatives shall deem appropriate, including,
without limitation, electronic registration, book entry registration or issuance
of a stock certificate or stock certificates in the name of the Employee.  In
the event the Restricted Shares are issued in book-entry form, the depository
and the Corporation’s transfer agent shall be provided with appropriate notice
referring to the terms, conditions and restrictions applicable to the Restricted
Shares, together with such stop-transfer instructions as the Corporation deems
appropriate.  The Corporation may retain, at its option, the physical custody of
any stock certificate representing any Restricted Shares, or require that such
certificates be placed in escrow or trust, until all restrictions applicable
thereto are removed or lapse.  The Employee shall promptly surrender to the
Corporation for cancellation any stock certificate representing Restricted
Shares that have become forfeited.
4

--------------------------------------------------------------------------------

4. Stockholder Rights. Employee will be entitled to all the rights of absolute
ownership of the Restricted Shares upon issuance thereof, including the right to
vote except that the Employee will not be entitled to receive dividends with
respect to any Restricted Shares.
5. Restrictions; Forfeiture.     The Restricted Shares are restricted in that
they may not be sold, transferred or otherwise alienated or hypothecated until
such restrictions are removed or expire as described in Paragraph 6 of this
Agreement.  The Restricted Shares are also restricted in the sense that they may
be forfeited to the Corporation.  If the Restricted Shares are forfeited as
provided in this Agreement, the Restricted Shares shall be delivered to and/or
revert to the Corporation for cancellation.
6. Expiration of Restrictions and Risk of Forfeiture.  Except as otherwise
provided in any employment agreement in effect between Employee and the
Corporation, the restrictions on all of the Restricted Shares granted pursuant
to this Agreement will expire and become transferable and non-forfeitable
according to the schedule set forth in this Paragraph 6; provided, however, that
such restrictions will expire on such dates only if Employee has been performing
Service continuously since the Date of Grant through the applicable vesting
date.
On Each of the Following Vesting Dates
Percentage of Restricted Shares Vesting
 
33.33%
 
33.33%
 
33.34%

 
Notwithstanding the foregoing, in the event of the Employee's death, disability
or termination of employment without cause, the Committee or its delegate may in
its discretion provide for the lapse of  the restrictions on all or part of the
then unvested Restricted Shares as of the date of such death, disability or
termination.
 
7. Conditions, Termination of Employment and Forfeiture
 
(a) Except as otherwise provided in any employment agreement in effect between
Employee and the Corporation or as otherwise determined by the Committee or its
delegate pursuant to Paragraph 6, if Employee’s Service as an employee is
terminated for any reason, including Employee’s death or disability, then that
portion, if any, of this Award for which restrictions have not lapsed as of the
date of termination shall become null and void;  provided, however, that the
portion, if any, of this Award for which restrictions have lapsed as of the date
of such termination shall survive such termination.
(b) If at any time prior to the date on which the restrictions and risk of
forfeiture on 100% of the Restricted Shares have lapsed, Employee does not have
a current and properly executed Confidentiality Agreement on file with the
Corporation, and Employee does not properly execute a Confidentiality Agreement
and return the same to the Corporation within thirty (30) days after being
notified by the Corporation of such failure, then the Corporation may, in its
discretion and upon action of its President and Chief Executive Officer, Chief
Operating Officer or Chief Financial Officer, cause the portion of the Award for
which restrictions have not lapsed to become null and void and such Restricted
Shares shall be forfeited to the Corporation.
8. Adjustment Provisions.  The terms of the Award and the number of Restricted
Shares granted hereunder shall be subject to adjustment, from time to time, in
accordance with the following provisions:
5

--------------------------------------------------------------------------------

(a) If at any time or from time to time the Corporation shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in Stock or otherwise), the number of shares of Stock then
outstanding become a greater number of shares of Stock, then the number of
Restricted Shares granted under the Award shall be increased proportionately.
(b) If at any time or from time to time the Corporation shall consolidate as a
whole (by reclassification, reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, the
number of Restricted Shares granted under the Award shall be decreased
proportionately.
(c) Whenever the number of Restricted Shares subject to the Award is required to
be adjusted as provided in this Paragraph 8, the Corporation shall, within
thirty (30) days following such adjustment, prepare and give to Employee a
notice setting forth, in reasonable detail, the event requiring adjustment, the
amount of the adjustment, the method by which such adjustment was calculated,
and the change in the number of Restricted Shares subject to the Award after
giving effect to the adjustment.
(d) Adjustments under Paragraphs 8(a) and 8(b) shall be made by the Committee,
and its determination as to what adjustments shall be made and the extent
thereof shall be final, binding and conclusive.  No fractional interest shall be
issued on account of any such adjustments.
9. Delivery of Certificates of Stock.  As promptly as administratively feasible
following the expiration of the restrictions on the Restricted Shares as
contemplated in Paragraph 6, and subject to the requirements of Paragraphs 7(b)
and 10, the Corporation shall cause to be issued and delivered to Employee or
Employee’s designee a certificate representing the number of Restricted Shares
as to which restrictions have lapsed, free of any restrictive legend relating to
the lapsed restrictions, upon receipt by the Corporation of any required tax
withholding.  The value of such Restricted Shares shall not bear any interest
owing as a result of the passage of time.
10. Conditions to Delivery of Stock.  Nothing herein shall require the
Corporation to issue any Stock with respect to the Award if that issuance would,
in the reasonable determination of  the Corporation, constitute a violation of
applicable law, including the securities laws, or the rules of any applicable
securities exchange or securities association, as then in effect.
11. Legends.  Any stock certificates representing Restricted Shares, when
issued, shall bear appropriate legends with respect to the restrictions on
transferability contained in this Agreement until the restrictions have expired
as contemplated by Paragraph 6, and subject to the requirements of Paragraphs
7(b) and (10).  Additionally, such stock certificates shall also bear
appropriate legends required under the securities laws.
12. Furnish Information.  Employee agrees to furnish to the Corporation all
information requested by the Corporation to enable the Corporation to comply
with any reporting or other requirement imposed upon the Corporation by or under
any applicable law.
6

--------------------------------------------------------------------------------

13. Remedies. If the Corporation incurs legal fees and other expenses to enforce
this Agreement and/or seek redress for any violation, Employee promises and
agrees to pay all costs, court costs, fees and expenses, including reasonable
attorneys’ fees, incurred by the Corporation to enforce this Agreement whether
by an action to enforce specific performance or for damages for Employee’s
breach or otherwise and/or recover and collect damages for any violation,
whether or not litigation is commenced.  This is in addition to and not in lieu
of any other remedies which the Corporation may have for any violation of this
Agreement.
14. Payment of Taxes.  The Corporation may from time to time, in its discretion,
require Employee to pay to the Corporation or its Subsidiary, as applicable, the
amount that the Corporation deems necessary to satisfy the Corporation’s or its
Subsidiary’s current or future obligation to withhold federal, state or local
income or other taxes that Employee incurs as a result of the Award (and may
require such greater payment as is permissible under applicable tax, legal,
accounting and other guidance).  With respect to any such  tax withholding,
Employee may (a) direct the Corporation to withhold from the shares of Stock to
be issued to Employee the number of shares necessary to satisfy the
Corporation’s obligation to withhold taxes, that determination to be based on
the Fair Market Value of the shares of Stock at the time as of which such
determination is made; (b) deliver to the Corporation sufficient shares of Stock
to satisfy the Corporation’s tax withholding obligations, based on the Fair
Market Value of the shares of Stock at the time as of which such determination
is made; or (c) deliver sufficient cash to the Corporation to satisfy its tax
withholding obligations.  If Employee elects to use such a stock withholding
feature, Employee must make the election at the time and in the manner that the
Corporation prescribes.  The Corporation may, at its sole option, deny
Employee’s request to satisfy withholding obligations through Stock instead of
cash.  In the event the Corporation subsequently determines that the aggregate
Fair Market Value (as determined above) of any shares of Stock withheld as
payment of any tax withholding obligation is insufficient to discharge that tax
withholding obligation, Employee shall pay to the Corporation, immediately upon
the Corporation’s request, the amount of that deficiency.
15. Disclosure of Trade Secrets and Other Proprietary Information; Restrictive
Covenants.
(a) Employee acknowledges that Employee is bound by and will continue to comply
with the terms of the Confidentiality Agreement previously signed by Employee in
favor of the Corporation notwithstanding any facts or events occurring prior to
the date hereof.  The terms of the Confidentiality Agreement are incorporated
herein by reference.  In the course and scope of employment with the Corporation
or its Subsidiary, Employee will use and have access to Confidential Information
(as defined below) belonging to the Corporation or its Subsidiaries above and
beyond any Confidential Information previously received by Employee and will
associate Employee with the goodwill of the Corporation and its Subsidiaries
above and beyond any prior association of Employee with that goodwill.  In
return, Employee agrees at all times during the term of Employee’s employment
with the Corporation or its Subsidiary and thereafter not to directly or
indirectly use or disclose (except as may be required for Employee to perform
Employee’s duties for the Corporation or its Subsidiary) any Confidential
Information without the prior and specific written authorization of the
Corporation, and not to use Employee’s association with the Corporation’s
goodwill for the benefit of any person or entity other than the Corporation or
its Subsidiaries.  To enforce Employee’s promises in this regard, Employee
agrees to comply with the provisions of this Paragraph 15 and the provisions of
the Confidentiality Agreement.
7

--------------------------------------------------------------------------------

(b) Without in any way limiting the foregoing, the Corporation hereby makes a
binding promise not conditioned upon continued employment to provide Employee
with Confidential Information. “Confidential Information” means any and all
proprietary information and materials, as well as all trade secrets, belonging
to the Corporation, its affiliates, its customers, or other third parties who
furnished such information, materials, and/or trade secrets to the Corporation
with expectations of confidentiality.  Confidential Information includes,
without limitation, regardless of whether such information or material is
explicitly identified or marked as confidential or proprietary:  (i) Inventions
and technical information of the Corporation, its affiliates, its customers or
other third parties, including computer programs, software, databases, know-how,
code, programming techniques, discoveries, inventions, designs, developments,
improvements, copyrightable and patentable material, original works of
authorship, and trade secrets; (ii) non-public business information of the
Corporation, its affiliates or its customers or other third parties including
business plans and strategies, compensation data, non-public financial results
and information, non-public sales, marketing, sales volume and profitability
data (including by office, business partner, or product), pricing, margins,
costs, bidding and marketing strategies, information regarding the skills,
compensation and contact information  of employees and contractors of the
Corporation or its Subsidiaries, and similar items; (iii) Corporation and
Subsidiary customer lists and customer and prospect information (including sales
volume, purchasing history, key contacts, needs, plans, requirements,
expectations, and upcoming projects); (iv) information relating to future plans
of the Corporation, its affiliates or customers, including marketing strategies,
sales plans, pending projects and proposals, research and development efforts
and strategies, and similar items; (v) other information of the Corporation, its
affiliates, its customers or other third parties that grants an advantage over
others in the industry by virtue of not being generally known. In return,
Employee agrees to the terms of this Agreement and in particular the provisions
of Paragraphs 15 and 16 of this Agreement.
(c) Employee will at all times during the term of Employee’s employment with the
Corporation and thereafter: (a) hold in strictest confidence and use Employee’s
best efforts and the utmost diligence to protect and safeguard the Confidential
Information; and (b) not use, directly or indirectly (except as may be required
for Employee to perform Employee’s duties for the Corporation), or disclose to
any person or entity any Confidential Information, without the prior and
specific written authorization of the Corporation.
(d) Upon execution of this Agreement, the Corporation agrees to associate
Employee with the goodwill of the Corporation as an Employee of the
Corporation.  Employee agrees not to use Employee’s association with the
Corporation’s goodwill for the benefit of any person or entity other than the
Corporation and its Subsidiaries.
(e) So as to enforce Employee’s promises regarding Confidential Information and
the Corporation’s goodwill and to protect the trade secrets, employee
relationships, and customer relationships and contacts of the Corporation and
its Subsidiaries, Employee agrees that Employee shall not during Employee’s
employment with the Corporation or one of its Subsidiaries, and for the
twenty-four (24) month period immediately following the termination of
Employee’s Service for any or no reason (twelve (12) months in the case of
paragraph (ii) below):
8

--------------------------------------------------------------------------------

(i)
directly or indirectly:  (A) solicit (or assist another in soliciting) any
Covered Client or Prospective Client for Competitive Products or Services, or
(B) provide (or assist another in providing) Competitive Products or Services to
any Covered Client or Prospective Client;

(ii)
directly or indirectly:  solicit, recruit, hire, or otherwise interfere with the
employment or engagement of any employee, contractor, or consultant of the
Corporation or any Subsidiary who was an employee, contractor or consultant of
the Corporation or any Subsidiary during the last twelve (12) months of
Employee’s employment with the Corporation or any Subsidiary.  In the event a
court of competent jurisdiction determines that Employee violated this paragraph
of the Agreement and the solicited, recruited or hired away employee,
contractor, or consultant terminates his or her employment or engagement with
the Corporation or any Subsidiary, the Corporation shall be entitled to
liquidated damages from the Employee, but not as a penalty, an amount equal to
fifty percent (50%) of the annual compensation or fees the Corporation or
Subsidiary paid to the solicited, recruited or hired away employee, contractor
or consultant in the twelve (12) months preceding the date on which the
employee, contractor or consultant ended his or her relationship with the
Corporation or Subsidiary.

(iii)
engage in a Competing Business anywhere within the Restricted Area;

(iv)
perform any Competitive Duties (as an employee, consultant or otherwise)
anywhere within the Restricted Area for any Competing Business; or

(v)
fail to abide by and comply with the restrictions on the use and disclosure of
Confidential Information and trade secrets contained herein or in any other
agreement now or hereafter entered into by the Employee with or for the benefit
of the Corporation and its Subsidiaries, including, but not limited to, the
Confidentiality Agreement.

(f) For purposes of this Agreement: (a) “soliciting” a Covered Client or
Prospective Client shall be defined as accepting business from a Covered Client
or Prospective  Client, or initiating or having contact or communication of any
kind whatsoever, whether directly or indirectly and regardless of who made first
contact, with the Covered Client or Prospective Client for the express or
implicit purpose of inviting, encouraging or requesting the Covered Client or
Prospective Client to transact business with Employee or the Employee’s new
employer; (b) “soliciting” a Corporation employee, contractor or consultant
shall be defined as initiating or having contact or communication of any kind
whatsoever, whether directly or indirectly and regardless of who made first
contact, with the employee, contractor or consultant for the express or implicit
purpose of inviting, encouraging or requesting the employee, contractor or
consultant to terminate his or her business/employment relationship with the
Corporation.
9

--------------------------------------------------------------------------------

(g) For a period of twenty-four (24) months immediately following the
termination of Employee’s employment, Employee promises to disclose (within
seven calendar days) to the Corporation in writing any employment, consulting,
or other service relationship Employee enters into after the termination of
Employee’s Service.
(h) As partial consideration for the granting of the Award hereunder, Employee
hereby agrees to keep confidential the specifics of the Award (i.e., the number
of Restricted Shares awarded and other non-public terms); except that the
specifics may be disclosed in confidence to Employee’s spouse, tax and financial
advisors and to Employee’s prospective employers in accordance with Paragraph
16(b).
(i) Notwithstanding any other language in this Agreement to the contrary,
Employee shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that:  (a) is made
(i) in confidence to a Federal, state or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Additionally, in the event Employee files a lawsuit
for retaliation by the Corporation for reporting a suspected violation of law,
Employee may disclose the trade secret to the attorney of Employee and use the
trade secret information in the court proceeding, if Employee:  (a) files any
document containing the trade secret under seal; and (b) does not disclose the
trade secret, except pursuant to court order.
16. Provisions Relating to the Restrictive Covenants.
(a) Employee agrees that irreparable damage will result to the Corporation in
the event of the breach of any covenant contained herein and Employee agrees
that in the event of such breach, the Corporation shall be entitled, in addition
to other legal or equitable remedies and damages available, to an injunction to
restrain the violation of these covenants of confidentiality and non-disclosure
by Employee and all other persons acting for or with Employee.  The Corporation
shall have the right to secure injunctive relief to enforce any breach or
threatened breach of any provision of this Agreement, without the necessity or
requiring any bond to be posted to obtain injunctive relief, and Employee waives
any right to require that the Corporation post a bond in any amount to secure
any such injunctive relief of a temporary or permanent nature.
(b) Employee acknowledges and agrees that the restrictions on competition
contained herein are reasonable, do not impose a greater restraint than is
necessary to protect the Confidential Information, goodwill, and other
legitimate business interests of the Corporation, and are not unduly burdensome
to Employee.  Employee expressly acknowledges that the Corporation competes
throughout North America (among other countries) and that the scope of these
limitations is reasonable and necessary for the protection of the Corporation’s
Confidential Information, goodwill, and other legitimate business interests. 
Employee further agrees that these restrictions allow Employee an adequate
number and variety of employment alternatives, based on Employee’s varied skills
and abilities.  Employee represents that Employee is willing and able to engage
in other employment not prohibited by this Agreement.  Employee warrants that
Employee is not violating any agreement to which Employee is a party, including
agreements related to previous employment, containing confidentiality,
non-compete or similar restrictive covenants by accepting employment with, or
otherwise performing services for, the Corporation.  Employee further warrants
that Employee is not the employee of any other person or entity.  Employee
agrees to provide a copy of this Agreement to any subsequent prospective
employer or user of Employee’s services prior to Employee becoming employed or
providing services.  If Employee subsequently desires to pursue any opportunity
prohibited by the terms of this Agreement, Employee agrees to make written
request to the Corporation’s most senior human resources officer for a
modification of the restrictions contained in this Agreement prior to pursuing
the opportunity, such request to include the name and address of the entity or
business concern involved (if any) and the title, nature, and duties of the
activity Employee wishes to pursue.  In the event a court of competent
jurisdiction determines that the geographic area, duration, or scope of any
restriction contained herein is unenforceable under applicable law, the
restriction shall not be terminated but shall be reformed and modified to such
lesser degree or extent required to render it valid and enforceable as will
grant the Corporation the maximum restriction on Employee’s activities permitted
by applicable law in such circumstances.  Employee and the Corporation further
agree that the court shall reform the duration of the restrictions contained
herein by an amount of time equal to any period in which Employee is in breach
of said restrictions.
10

--------------------------------------------------------------------------------

(c) In the event the Employee violates any of the restrictions contained in
Paragraph 15, the period of time during which the restriction is in effect shall
automatically be extended for the period of time during which Employee was in
violation of that provision.
(d) The restrictions set forth in Paragraph 15 continue in full force and effect
whether Employee’s Service terminates with or without cause by Employee or the
Corporation, regardless of the reason why employment terminates, and whether
there is any change in any terms or conditions of Employee’s employment, any
products or services offered or sold by the Corporation, any compensation
arrangement, or benefits provided to Employee, or any position, duties or
responsibilities held by Employee.
(e) In order to preserve the Corporation’s rights under this Agreement, the
Corporation is authorized and has the right to inform any person or business
with whom Employee has entered into any business, contractual, consulting or
employment arrangement, or is negotiating or has contracted to do so, of the
existence of this Agreement, and the Corporation shall not be liable for doing
so.
17. Corporation Property.
(a) Any inventions, discoveries, designs, developments, improvements,
copyrightable and patentable material, or trade secrets that Employee solely or
jointly may conceive, develop, author, reduce to practice or otherwise produce
during Employee’s employment with the Corporation or its Subsidiary, regardless
of when reduced to writing or practice, which pertain to any aspect of the
Corporation’s or its Subsidiaries’ business as described above (collectively
herein “Inventions”) shall be the sole and absolute property of the Corporation
and its Subsidiaries, and Employee shall promptly report and fully disclose the
same to the Corporation and promptly execute any and all documents that may from
time to time reasonably be requested by the Corporation to assure the
Corporation the full and complete ownership thereof.
11

--------------------------------------------------------------------------------

(b) If an Invention constitutes an original work of authorship fixed in any
tangible medium of expression which is the subject matter of copyright (such as
videotapes, written presentations, computer programs, drawings, maps, models,
manuals, brochures and the like), the Corporation shall be deemed the author of
such work if the work is prepared by Employee in the scope of Employee’s
employment.
(c) If the work is not prepared by an Employee but is specifically ordered by
the Corporation as, without limitation, a contribution to a collective work, a
translation, a supplementary work, a derivative work, as a compilation, or as an
instructional text, then such work shall be considered to be a work made for
hire and the Corporation shall be the author of the work and the owner of the
intangible rights of copyright therein.  Additionally, all documents drawings,
memoranda, notes records, files, correspondence, manuals, models,
specifications, computer programs, E-mail, voice mail, electronic databases,
maps, and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and/or
copyrightable expressions are and shall be the sole and exclusive property of
the Corporation.
(d) Employee waives and quitclaims to the Corporation any and all claims of any
nature whatsoever that Employee now or hereafter may have for infringement of
any patent application, patent, copyright, or other intellectual property right
relating to any Inventions so assigned to the Corporation.
(e) Both during the period of Employee’s employment by the Corporation or its
Subsidiary and thereafter, Employee shall assist the Corporation or its
nominees, at any time and for reasonable compensation, in the protection of the
Corporation’s and its Subsidiaries’ worldwide right, title, and interest in and
to information, ideas, concepts, improvements, discoveries, and inventions, and
its copyrighted works, including without limitation, the execution of all formal
assignment documents requested by the Corporation or its nominees and the
execution of all lawful oaths and declarations for applications for patents and
registration of copyright in the United States and foreign countries.
(f) Notwithstanding the foregoing, Employee’s obligation to assign shall not
apply to any Inventions about which the Employee can prove: (a) they were
developed entirely on Employee’s own time; (b) no equipment, supplies, facility,
services or trade secret information of the Corporation or its Subsidiaries was
used in their development; (c) they do not relate (i) directly to the business
of the Corporation or its Subsidiaries; or (ii) to the actual or demonstrably
anticipated business, research or development of the Corporation or its
Subsidiaries; and (d) they do not result from any work performed by Employee for
the Corporation or its Subsidiaries  (“Employee Inventions”).  In order to be
recognized by the Corporation, Employee Inventions must be agreed to by the
signature of an authorized representative of the Corporation.
(g) The Corporation, as an active participant in the open source community,
often uses open source community software source code in connection with work
for the Corporation’s clients.  The Corporation recognizes that the culture
within the open source community often involves sharing code amongst the
community, even with companies in direct competition with each other.  Given
this reality and notwithstanding any other provisions of this Agreement,
Employee’s obligations within this Agreement to assign Inventions and
developments to the Corporation shall not apply to open source software
materials that are developed by Employee in the course of doing Corporation
business.  Employee is given permission to donate such open source software
materials back to the open source community unless one or both of the following
exceptions occur:  (i) the open source software developed was developed for a
customer who requests that the software not be shared; and/or (ii) the
Corporation requests that the software not be shared.  This special exception
set forth in this paragraph may be withdrawn by the Corporation upon notice to
Employee.
12

--------------------------------------------------------------------------------

(h) Upon termination of this Agreement, or otherwise before then on request,
Employee shall promptly return to the Corporation any computer-related hardware,
documents or other materials in Employee’s possession containing any
Confidential Information and all other property of the Corporation in Employee’s
possession.  Employee further represents and agrees that Employee will not copy
or cause to be copied, print out or cause to be printed out any software,
documents or other materials originating with or belonging to the Corporation. 
Employee additionally represents that, upon termination of Employee’s employment
with the Corporation or otherwise before then upon request, Employee will not
retain in Employee’s possession any such software, documents or other materials.
18. Right of the Corporation and Subsidiary to Terminate Service.  Nothing
contained in this Agreement shall confer upon Employee the right to continue in
the employment or other Service of the Corporation or any Subsidiary, or
interfere in any way with the rights of the Corporation or any Subsidiary to
terminate Employee’s Service at any time.
19. No Liability for Good Faith Determinations.  The Corporation, the Committee
and the members of the Board of Directors shall not be liable for any act,
omission or determination taken or made in good faith with respect to this
Agreement or the Restricted Shares granted hereunder.
20. Amendment.  The Award may be amended by the Board of Directors or by the
Committee at any time (i) if the Board of Directors or the Committee determines,
in its sole discretion, that amendment is necessary or advisable in light of any
addition to or change in any federal or state tax law, federal or state
securities law or other law or regulation, which change occurs after the Date of
Grant and by its terms applies to the Award; or (ii) other than in the
circumstances described in clause (i) or provided in the Plan, with Employee’s
consent.
21. Execution of Receipts and Releases.  Any payment of cash or any issuance or
transfer of shares of Stock or other property to Employee or to Employee’s legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Corporation may require Employee or Employee’s legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
the Corporation shall determine.
22. No Guarantee of Interests.  The Board of Directors and the Corporation do
not guarantee the Stock of the Corporation from loss or depreciation.
13

--------------------------------------------------------------------------------

23. Corporation Records.  Records of the Corporation or its Subsidiaries
regarding Employee’s period of employment or other Service, termination of
Service and the reason therefor, leaves of absence, re-employment and other
matters shall be conclusive for all purposes hereunder, unless determined by the
Corporation or the Committee to be incorrect.
24. Severability.  Except as is contemplated by Paragraph 16(b), if any
provision of this Agreement is held to be illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining provisions hereof, but
such provision shall be fully severable and this Agreement shall be construed
and enforced as if the illegal or invalid provision had never been included
herein.
25. Notices.
(a) Whenever any notice is required or permitted hereunder, such notice must be
in writing and personally delivered or sent by mail.  Any such notice required
or permitted to be delivered hereunder shall be deemed to be delivered on the
date on which it is personally delivered, or, whether actually received or not,
on the third Business Day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith.
The Corporation and Employee agree that any notices shall be given to the
Corporation or to Employee at the following address; provided that the
Corporation or Employee may change, at any time and from time to time, by
written notice to the other, the address which it or he or she had previously
specified for receiving notices.
Corporation or Board of Directors:
Perficient, Inc.
555 Maryville University Drive, Suite 600
St. Louis, MO 63141
Attn:  Paul E. Martin, Chief Financial Officer
 
Holder:
 
At Employee’s current address as shown below underneath Employee’s signature, or
if not so shown, then as shown in the Corporation’s records



(b) Any person entitled to notice hereunder may waive such notice.
26. Headings. The paragraph headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.
27. Successors and Assigns; Assignment; Intended Beneficiaries. Neither this
Agreement, nor any of Employee’s rights, powers, duties or obligations
hereunder, may be assigned by Employee.  This Agreement shall be binding upon
and inure to the benefit of Employee and Employee’s heirs and legal
representatives and the Corporation and its successors and assigns.  Successors
of the Corporation shall include, without limitation, any corporation or
corporations acquiring, directly or indirectly, all or substantially all of the
assets of the Corporation, whether by merger, consolidation, purchase, lease or
otherwise, and such successor shall thereafter be deemed “the Corporation” for
the purpose hereof.  The Corporation shall have the right to assign this
Agreement to an affiliate or in connection with the sale of all or a portion of
its business or assets or otherwise by operation of law, and such assignment
shall not in any way release Employee from any of Employee’s obligations under
this Agreement, nor preclude or limit the Corporation’s right to enforce the
same.
14

--------------------------------------------------------------------------------

28. No Waiver By Action.  Any waiver or consent from the Corporation respecting
any term or provision of this Agreement or any other aspect of the Employee’s
conduct or employment shall be effective only in the specific instance and for
the specific purpose for which given and shall not be deemed, regardless of
frequency given, to be a further or continuing waiver or consent.  The failure
or delay of the Corporation at any time or times to require performance of, or
to exercise any of its powers, rights or remedies with respect to, any term or
provision of this Agreement or any other aspect of the Employee’s conduct or
employment in no manner (except as otherwise expressly provided herein) shall
affect the Corporation’s right at a later time to enforce any such term or
provision.
29. Counterparts; Missouri Governing Law; Attorneys’ Fees. This Agreement may be
executed in two counterpart copies, each of which may be executed by one of the
parties hereto, but all of which, when taken together, shall constitute a single
agreement binding upon all of the parties hereto.  This Agreement and all other
aspects of the Employee’s employment shall be governed by and construed and
interpreted in accordance with the internal laws of the State of Missouri
without reference to conflicts of law principles, or any rule or decision that
would defer to the substantive laws of another jurisdiction.  In the event a
court of competent jurisdiction determines that the Employee breached this
Agreement, including the covenants of confidentiality and non-disclosure
contained in this Agreement, in any manner, the Corporation shall also be
entitled to its reasonable costs and attorneys’ fees associated with any legal
or equitable action against the Employee relating to the Employee’s breach of
this Agreement, including a breach of the covenants of confidentiality and
non-disclosure contained in this Agreement.
30. Entire Agreement. This Agreement is in addition to, and does not supersede
or replace, the Confidentiality Agreement or any other award agreement or any
other agreement between the Corporation and Employee, and this Agreement may be
enforced on its own terms and without in any manner being altered, amended,
canceled, or superseded by any other such agreement. Likewise, any other such
agreement may be enforced without reference to this Agreement.
31. Word Usage.  Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
15

--------------------------------------------------------------------------------

32. Submission to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE EASTERN
DISTRICT OF MISSOURI OR THE COURTS OF THE STATE OF MISSOURI LOCATED IN THE
COUNTY OF ST. LOUIS, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]
16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer as of the Date of Grant first above written.


PERFICIENT, INC.




By: ____________________ 
Paul E. Martin
Chief Financial Officer




ACKNOWLEDGED AND AGREED:




______________________________
[Employee]


Date: _________________________
 
Address:      ______________________
______________________
______________________


 
17